Case 8:18-cr-00075-WFJ-AEP Document 58 Filed 04/12/19 Page 1 of 4 PageID 206




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

   UNITED STATES OF AMERICA

   v.                                        CASE NO. 8:18-cr-75-T-02AEP

   JOHN CHRISTOPHER ROBERTS


                      APRIL 2019 JOINT STATUS REPORT

        The United States of America and Jerry Theophilopoulos, attorney for

  John Christopher Roberts, hereby file this joint status report:

        1.     The United States charged Mr. Roberts in a four-count indictment

  for: conspiring with others to possess with the intent to distribute 50 grams or

  more of a mixture and substance containing a detectable amount of

  methamphetamine, in violation of 21 U.S.C. § 846 (Count One); possessing with

  the intent to distribute 50 grams or more of a mixture and substance containing a

  detectable amount of methamphetamine, in violation of 21 U.S.C. § 841(a)(1)

  (Count Two); being a felon in possession of a firearm, in violation of 18 U.S.C. §

  922(g) (Count Three); and possessing a firearm in furtherance of a drug trafficking

  crime, in violation of 18 U.S.C. § 924(c) (Count Four). (Doc. 1.) There are no

  additional defendants in the case.

        2.     On September 27, 2018, the United States filed a jointly signed plea

  agreement in which the defendant agreed to plead guilty to Counts One and Four
Case 8:18-cr-00075-WFJ-AEP Document 58 Filed 04/12/19 Page 2 of 4 PageID 207




  and the United States agreed to dismiss Counts Two and Three. (Doc. 35.)

         3.     On October 4, 2018, the defendant formally plead guilty in a hearing

  conducted by United States Magistrate Judge Anthony E. Porcelli. (Doc. 37.)

         4.     On October 22, 2018, this Court accepted the defendant’s guilty

  plea. (Doc. 42.) The Court scheduled sentencing for January 16, 2019. (Id.)

         5.     Based on the defendant’s status as a witness in the pending case of

  United States v. Jonathan Budowski, 8:18-cr-204-T-23SPF, the Court has Ordered

  that this case be held in abeyance until the Budowski case is resolved. (Doc. 55; see

  also Docs. 51-54.)

         6.     The Budowski case remains open and is on Judge Steven D.

  Merryday’s May trial calendar. The government expects the Budowski case to be

  resolved, one way or the other, next month.

         7.     Accordingly, the parties believe that the defendant is not yet ready

  for sentencing in this case. The parties respectfully request that the Court continue

  to hold this case in abeyance until Mr. Budowski’s trial concludes or he resolves

  his case via a plea.



                                           Respectfully submitted,

                                           MARIA CHAPA LOPEZ
                                           United States Attorney




                                            2
Case 8:18-cr-00075-WFJ-AEP Document 58 Filed 04/12/19 Page 3 of 4 PageID 208




                                 By: /s/ Michael M. Gordon
                                     Michael M. Gordon
                                     Assistant United Stated Attorney No. 182
                                     400 N. Tampa Street, Suite 3200
                                     Tampa, Florida 33602-4798
                                     Telephone: (813) 274-6000
                                     Facsimile: (813) 274-6358
                                     E-mail: michael.gordon3@usdoj.gov




                                      3
Case 8:18-cr-00075-WFJ-AEP Document 58 Filed 04/12/19 Page 4 of 4 PageID 209




  U.S. v. John Christopher Roberts                Case No. 8:18-cr-75-T-02AEP


                            CERTIFICATE OF SERVICE

         I hereby certify that on April 12, 2019, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system, which will send a

  notice of electronic filing to the following:

         Jerry Theophilopoulos, Esq.



                                     /s/ Michael M. Gordon
                                     Michael M. Gordon
                                     Assistant United States Attorney, No. 182
                                     400 N. Tampa Street, Suite 3200
                                     Tampa, Florida 33602-4798
                                     Telephone: (813) 274-6000
                                     Facsimile: (813) 274-6178
                                     E-mail: michael.gordon3@usdoj.gov




                                             4
